Citation Nr: 0937411	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  08-08 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 
1967 and from February 7, 2003 to April 5, 2004.  He also has 
performed extensive service in the Reserve.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision by the RO.  

In August 2009, during the course of the appeal, the Veteran 
had a video conference with the Veterans Law Judge whose 
signature appears at the end of this decision.  


FINDINGS OF FACT

1.  The Veteran's heart disease was first manifested April 
27, 2005, more than one year after his separation from active 
duty, and the preponderance of the evidence shows that heart 
disease is unrelated thereto.

2.  Hypertension was first manifested prior to active duty in 
February 2003, and there is no competent evidence on file 
that it underwent any increase in pathology during active 
service or during active duty for training, or during the 
year following separation from active duty.


CONCLUSIONS OF LAW

1.  Heart disease is not the result of disease or injury 
incurred in or aggravated by service, nor may it be presumed 
to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 101(24), 1101, 1110, 1112, 1113, 1131, 5103, 5103A (West 
2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2009).

2.  Hypertension is not the result of disease or injury 
incurred in or aggravated by service, nor may it be presumed 
to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 101(24), 1110, 1131, 5103, 5103A (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the Veteran in the development of the issues 
of entitlement to service connection for heart disease and 
hypertension.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
After reviewing the record, the Board finds that VA has met 
that duty.

In April 2005, VA received the Veteran's claim; and there is 
no issue as to providing an appropriate application form or 
completeness of the application.  

Following the receipt of that application, VA notified the 
Veteran of the information and evidence necessary to 
substantiate and complete his claims, including the evidence 
to be provided by him and notice of the evidence VA would 
attempt to obtain.  VA fulfilled its duty to assist him in 
obtaining identified and available evidence necessary to 
substantiate his claim.  That duty requires VA to make 
reasonable efforts to obtain relevant records (including 
private records) that the Veteran adequately identifies to VA 
and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  
However, the duty to assist is not a one-way street.  Olsen 
v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's 
responsibility to present and support his claim.  38 U.S.C.A. 
§ 5103.  

In this case, the RO obtained or ensured the presence of the 
Veteran's service treatment and personnel records; records 
reflecting his treatment after service by VA and private 
health care providers; and records associated with his award 
of disability benefits by the Social Security Administration.  
In April 2006 and December 2008, a VA cardiologist performed 
a comprehensive examination and review of the Veteran's claim 
folder to determine the nature and etiology of any 
cardiovascular disability found to be present.  Finally, VA 
gave the Veteran opportunities to present additional evidence 
and argument at a hearing before a VA Decision Review Officer 
and at a Video Conference with the undersigned Veterans Law 
Judge.  

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
He has not identified any outstanding evidence which could 
support his claim; and there is no evidence of any VA error 
in notifying or assisting the Veteran that could result in 
prejudice to him or that could otherwise affect the essential 
fairness of the adjudication.  Accordingly, the Board will 
proceed to the merits of the appeal.

Analysis

During his hearings on appeal, the Veteran testified that his 
heart disease was first manifested during service.  He stated 
that he had suffered a heart attack in Iraq and another just 
over a year after he retired from service.  Therefore, he 
contended that service connection was warranted on a direct 
basis.  During his hearings, he acknowledged that his 
hypertension was first manifested prior to his second period 
of active duty but he argues that the underlying pathology 
increased during his service in Iraq.  Therefore, he 
maintained that service connection was warranted on the basis 
of aggravation.  

After carefully considering the Veteran's claims in light of 
the record and the applicable law, however, the Board is of 
the opinion that the preponderance of the evidence is against 
those claims.  Accordingly, the appeal will be denied.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992). 

Active military service includes active duty, any period of 
active duty for training ("ACDUTRA") during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training ("INACDUTRA") during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident which occurred during such training.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a) (2009). 

Every veteran is taken to be in sound condition when 
examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or when clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  VA bears the burden of proof 
to rebut the presumption.  Kinnaman v. Principi, 4 Vet. App. 
20, 27 (1993).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id. 

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a finding that the increase in disability is 
due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153.  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
aggravation in service unless the underlying condition, as 
contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991). 

For certain disabilities, such as heart disease and 
hypertension, service connection may be presumed when such 
disability is shown to a degree of 10 percent or more within 
one year of the Veteran's discharge from active duty.  
38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

The foregoing criteria, notwithstanding, service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2009).  

Heart Disease

A review of the evidence is negative for any complaints or 
clinical findings of heart disease during the Veteran's first 
period of active duty.  

During examinations or treatment performed for the Reserve in 
April and July 1993, March 1998, September and October 2000, 
and August 2002, reports of the Veteran's electrocardiograms 
were found to be borderline normal or abnormal, and it was 
noted that took medication for elevated serum cholesterol.  
The September 2000 electrocardiogram was interpreted as 
showing evidence of atrial enlargement, and an August 2002 
electrocardiogram was interpreted as showing an inferior 
infarct.  Therefore, he was referred for MOS/Medical 
Retention Board proceedings.  

In February 2003, following an its investigation, the medical 
board found that the Veteran was not precluded from 
performing duties in his primary military occupational 
specialty, i.e., ammunition storage specialist, in a 
worldwide field environment not withstanding his 
"cardiovascular disease."  Consequently, he was ordered to 
duty in Southwest Asia, where he served from March 2003 to 
February 2004.

During his assignment to Southwest Asia, the Veteran was 
treated for various complaints and disabilities, including 
dizziness, headaches, left shoulder impingement syndrome, and 
left bicipital tendinopathy.  In July and August 2003, a 
health care provider recommended that the Veteran be placed 
on the late night and/or early morning shifts for the 
duration of his deployment, and in November 2003, it was 
noted that he had a history of being a heat casualty.  

During his deployment to Southwest Asia, the Veteran 
continued to take medication for high cholesterol.  However, 
there were no complaints or clinical findings of any 
associated heart disease.

In February 2004, the Veteran completed a post-deployment 
questionnaire.  He reported spending two nights in the 
hospital due to problems with the heat.  He reported that his 
health had gotten worse during his deployment but denied 
having had any condition which could limit his ability to 
work in his primary military occupational specialty or 
worldwide.  Indeed, he stated that his health was still very 
good.  He specifically denied a history of chest pain or 
pressure, dizziness or fainting, or lightheadedness during 
his deployment.  

During a February 2004 examination prior to his release from 
active duty, the Veteran responded in the affirmative, when 
asked if he then had, or had ever had, a pounding heart, 
palpitations, or an abnormal heartbeat.  It was also noted 
that he continued to take medication for high cholesterol.  
On examination, however, his heart was normal, and there were 
no findings of heart disease.

In March 2005, following an examination, the Veteran was 
found unfit to meet medical retentions standards of the 
Reserve.  His complaints and disabilities consisted of a 
hearing loss disability, shortness of breath with exertion, 
an abnormal electrocardiogram, elevated blood pressure, left 
shoulder pain, bilateral plantar fasciitis, and increased 
intraocular pressure.  The Veteran was issued the following 
permanent physical profile on PULHES 333321.  

PULHES is the six categories into which a physical profile is 
divided.  The P stands for physical capacity or stamina; the 
U for upper extremities; the L for lower extremities; the H 
for hearing and ear; the E for eyes; and the S stands for 
psychiatric)  The number 1 indicates that an individual 
possesses a high level of medical fitness and, consequently 
is medically fit for any military assignment.  Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992).  Higher numbers 
indicate more severe limitations.  For example, the number 2 
indicates that an individual possesses some medical condition 
or physical defect which may impose some limitations on 
classification and assignment.  McIntosh v. Brown, 4 Vet. 
App. 553, 555 (1993).  

Because the Veteran had served for many years, he opted for 
reassignment to the Retired Reserve.  He was placed on the 
retired list in July 2005.  

On April 27, 2005, the Veteran went to a VA community based 
outpatient clinic complaining of a day long history of 
intermittent mid-chest pain, shortness of breath, 
diaphoresis, weakness, and dizziness.  Thereafter, he was 
transferred to the Charleston Area Medical Center, where an 
extensive workup, including cardiac catheterization revealed 
stenosis in the left anterior descending artery.  Two stents 
were surgically placed, and the diagnoses included coronary 
artery disease.  

In order to determine the nature and etiology of the 
Veteran's cardiovascular disorder, the Veteran was examined 
by VA in April 2006.  In December 2008, the VA examiner made 
a comprehensive review of the Veteran's claims file.  The 
examiner noted the Veteran's various electrocardiographic 
abnormalities prior to his deployment to Southwest Asia, as 
well as his manifestations up to April 2006.  Following his 
examination and review of the record, the examiner's 
diagnosis was coronary artery disease with ischemia with 
catheterization and angioplasty with stent to the left 
anterior descending artery.  However, the examiner stated 
that there was not enough adequate evidence that the 
Veteran's heart disorder had existed prior to his deployment 
to his active duty from February 2003 to April 2004.  
Further, he stated that it was less likely than not that the 
Veteran's heart condition had been incurred during his active 
duty tour.  He found no evidence of proven heart disease in 
the Veteran's service records before or during his active 
duty tour in Southwest Asia or during the year after he was 
released from active duty.  Rather, he stated that the heart 
disease was not presented until April 27, 2005, more than a 
year after his release from active service.  In this regard, 
he reported no evidence of a nexus to service.  

Absent competent evidence of chronic, identifiable heart 
disease in service or during the first year after the 
Veteran's release from active duty, or of a nexus between the 
Veteran's coronary artery disease and service, the Veteran 
does not meet the criteria for service connection on either a 
direct or presumptive basis.  Accordingly, service connection 
for heart disease is not warranted, and the appeal is denied.

Hypertension

A further review of the evidence discloses that hypertension 
was first reported during a periodic examination for the 
Reserve in March 1998.  At that time, his blood pressure was 
142/87.  It was noted that he was being followed for 
hypertension by his primary care physician and that he was 
taking Metoprolol.  Notably, that examination was conducted 
during a period of inactive duty for training.  Moreover, the 
Veteran does not contend, and the competent evidence of 
record does not show that such disability was first 
manifested during a period of active duty or active duty for 
training.  Rather, the Veteran contends that it was 
aggravated by his strenuous stressful duty during his active 
service in Southwest Asia from March 2003 to February 2004.  
Therefore, the Board will limit its consideration of the 
issue accordingly.

The Veteran's contentions notwithstanding, he has presented 
no competent evidence that hypertension underwent a chronic 
increase in underlying pathology at any time during service, 
including that during his tour of duty in Southwest Asia.  
For the remainder of service, he demonstrated a systolic 
reading no higher than 168 (February 2004) and a diastolic 
reading no higher than 98 (May 2001).  Moreover, the 
preponderance of the systolic readings were 142 and below, 
and the preponderance of the diastolic readings was 88 and 
below.  Nevertheless, during the April 2006 VA examination 
and the December 2008 claims file, the examiner was asked to 
determine whether the Veteran's hypertension had been 
aggravated by service.

The VA examiner noted that the Veteran's hypertension had 
been diagnosed approximately fifteen years earlier by his 
private primary care physician and that he had remained 
essentially on the same medication since that time.  The 
examiner further noted that the Veteran's hypertension had 
been adequately controlled until a year after completing his 
deployment to Southwest Asia.  The examiner found that at 
that time, the Veteran experienced fluctuating readings which 
were, essentially, associated with weight gain.  The examiner 
did not report any association between the Veteran's 
hypertension and service, and the Veteran has presented no 
competent evidence of such a nexus.  

Absent competent evidence of relationship between the 
Veteran's hypertension and service, either by aggravation or 
otherwise, the Veteran does not meet the criteria for service 
connection.  Accordingly, service connection for heart 
disease is not warranted, and the appeal is denied.

Additional Considerations

In arriving at these decisions, the Board notes that the only 
reports of a nexus between the Veteran's heart disease and 
hypertension and service come from the Veteran.  As a layman, 
however, he is only qualified to report on matters which are 
capable of lay observation such as his various symptoms.  He 
is not qualified to render opinions which require medical 
expertise, such as the diagnosis of those symptoms or the 
cause of a particular disability.  38 C.F.R. § 3.159(a).  
Therefore, his opinion, without more, cannot be considered 
competent evidence of service connection.  38 C.F.R. 
§ 3.159(a).  As such it is not probative of the claims at 
issue.

The Board also acknowledges that the Veteran does need not 
prove either of his claims with absolute certainty.  However, 
in order to prevail, the evidence must at least be in 
equipoise.  38 U.S.C.A. § 5103, 5103A; 38 C.F.R. § 3.159.  
That is, the appellant must present competent evidence, which 
when weighed and evaluated, is in relative equipoise; that 
is, an approximate balance of evidence both for and against 
the claim.  Although such evidence may not satisfactorily 
prove or disprove the claim, the Board may be able to grant 
the claim, after resolving all reasonable doubt in the 
Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002 and Supp. 
2009); 38 C.F.R. § 3.102 (2009).  

In this case, however, the Veteran has not provided any 
competent evidence whatsoever of a nexus between his heart 
disease and/or hypertension and service.  In fact, during his 
video conference with the undersigned Veterans Law Judge, he 
acknowledged that no doctor had ever told him that there was 
a relationship between his heart disease and/or hypertension 
and service.  Absent such evidence, the Board concludes that 
the preponderance of the competent evidence of record is 
against the Veteran's claims.  Therefore, the doctrine of 
reasonable doubt is not applicable.  


ORDER

Entitlement to service connection for heart disease is 
denied.

Entitlement to service connection for hypertension is denied.



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


